Citation Nr: 0335396	
Decision Date: 12/17/03    Archive Date: 12/24/03

DOCKET NO.  02-21 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for service-connected 
patellofemoral syndrome of the right knee, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel





INTRODUCTION

The veteran had active service in the U.S. Coast Guard from 
August 1979 to August 1983 and active duty for training with 
the Army National Guard to include a period between July 1988 
and August 1988.  

This appeal arises from an April 2000 rating decision by the 
Montgomery, Alabama Regional Office (RO) of the Department of 
Veterans' Affairs which, pursuant to a decision by the Board 
of Veterans' Appeals granted service connection and a non-
compensable rating for patellofemoral syndrome of the right 
knee, effective in April 1997.  By rating action in September 
2002, the RO granted an increased rating to 10 percent for 
the knee disability, effective in April 1997.


REMAND

The determination has been made that additional development 
is necessary in the current appeal.  There has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. § 5100).  This law redefines the obligations of 
VA with respect to the duty to assist.   A review of the 
records in this case reflects that the veteran has not been 
informed of the provisions of the Veterans Claims Assistance 
Act of 2000.  

Accordingly, the Board has determined that additional 
assistance is required and this case is REMANDED to the RO 
for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should 


ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the 
Act are fully complied with and 
satisfied.  See 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107 (West 2002); 38 
C.F.R §§ 3.102, 3.159, 3.326(a) (2003).  
The RO should also ensure compliance 
with VA's obligations under the VCAA as 
interpreted by Quartuccio v. Principi, 
16 Vet. App. 183 (2002) and Paralyzed 
Veterans of America v. Sec'y of 
Veterans Affairs, Nos. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. September 22, 
2003).

2.  Thereafter, the RO should 
readjudicate the veteran's claim.  If 
the decision remains adverse to the 
veteran, both she and her 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate period of time 
in which to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.


	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




